Citation Nr: 0708130	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-21 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for postoperative 
ulcerative colitis, currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from September 1980 
to June 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2005 decision of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that confirmed and continued the 30 percent evaluation 
for inflammatory bowel disease; ulcerative colitis, partial 
colectomy, status post ileostomy closure.  

A hearing was held in June 2006 at the RO before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  


FINDING OF FACT

The veteran's postoperative ulcerative colitis is not 
productive of severe impairment; with numerous attacks a year 
and malnutrition, and health only fair during remissions.  


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
postoperative ulcerative colitis is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated in December 2004, VA satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b) (2006).  Specifically, VA 
notified the veteran of information and evidence necessary to 
substantiate the claim; the information and evidence that VA 
would seek to provide; and the information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  

VA has done everything reasonably possible to assist the 
veteran with respect the claim and has met its duty to 
assist.  Service medical records and post-service medical 
records, including medical records from private providers, 
have been associated with the claims file.  The RO afforded 
the veteran a VA examination in connection with his claim.  
All identified and available treatment records have been 
secured.  

Legal Criteria

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities and the criteria that must be met 
for specific ratings.  The regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2 
(2006); see, too, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, where, as here, entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

A 10 percent rating is warranted for ulcerative colitis, when 
moderate; with infrequent exacerbations.  A 30 percent rating 
is warranted when the disability is moderately severe; with 
frequent exacerbations.  A 60 percent rating is warranted 
when the disability is severe; with numerous attacks a year 
and malnutrition, and health only fair during remissions.  A 
100 percent rating is warranted when the disability is 
pronounced; resulting in marked malnutrition, anemia, and 
general debility, or with serious complication as liver 
abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

Analysis

Service connection was granted and a 30 percent schedular 
evaluation assigned for inflammatory bowel disease, 
ulcerative colitis, effective June 17, 1981.  Following bowel 
surgery, a 100 percent temporary total evaluation, under the 
provisions of 38 C.F.R. § 4.30, was assigned for the 
disability during several time periods from September 28, 
1986 through July 31, 1987.  Thereafter, a 30 percent 
schedular evaluation was again assigned, effective August 1, 
1987, and that evaluation has been in effect since then.  

The veteran contends that he goes to a VA medical facility 
once or twice a year for treatment of flare-ups of his 
colitis.  He asserts that he is losing weight and is drained 
of energy because of his bowel disorder.  He maintains that 
he has difficulty with bowel control because certain foods 
pass through him very quickly.  

When the veteran presented at a VA clinic in December 1981, 
his weight was 136 pounds.  On VA examination in December 
1984, his weight was 157 pounds.

The veteran was treated for ulcerative colitis at William 
Beaumont Hospital.  In October 1986, he underwent a subtotal 
colectomy and Brook ileostomy.  In February 1987, a take-down 
of the ileostomy was performed.  In June 1987, a closure of 
the protective loop ileostomy was accomplished.

VA clinical records, dated from December 2003 to June 2004, 
reflect the veteran's treatment for conditions that are not 
the subjects of this appeal.  In a history provided in 
January 2004, the veteran denied anorexia, abdominal pain, 
melena, food intolerance, dysphagia, hematemesis, or 
heartburn.  He also reported that his bowel habits were 
regular.  It was found that he was 71 inches tall and weighed 
175.7 pounds.

On VA examination in January 2005, the veteran indicated he 
was having bowel movements whenever he ate or drank anything.  
He remarked that bowel movements were sometimes well-formed 
and sometimes loose.  He denied blood in stool.  He reported 
that he had lost 20 pounds in the last 20 years.  He denied a 
history of fecal incontinence.  He related that he had vague 
abdominal discomfort, yet added that is was not actually 
abdominal pain.  He denied abdominal cramping.  

Clinical inspection revealed that the abdomen was soft.  The 
scar from abdominal surgery was noted.  On laboratory 
testing, the complete blood count was unremarkable.  No 
hepatosplenomegaly was detected.  The diagnosis was 
ulcerative colitis, by history with status-post partial 
colectomy, remote.

The veteran's ulcerative colitis has been symptomatic over 
the years, necessitating surgery about 20 years ago.  There 
is no dispute that flare-ups of his inflammatory bowel 
disease persist.  However, the medical evidence does not 
substantiate that the veteran, in the past few years 
encompassed by this appeal period, has experienced numerous 
attacks of ulcerative colitis each year or that he suffers 
from malnutrition.  

Although the veteran asserts that he lost 20 pounds during 
the past 20 years, the objective evidence demonstrates that 
he actually gained almost 20 pounds during that period.  
Significantly, when he was examined in January 2004, in 
connection with an unrelated condition and prior to 
submission of his claim for increased compensation for 
ulcerative colitis, he indicated that his bowel habits were 
regular.  

In order to be entitled to assignment of a rating higher than 
30 percent for ulcerative colitis, there must be objective 
evidence of severe impairment; with numerous attacks a year 
and malnutrition, the health only fair during remissions.  
This has not been demonstrated.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a rating greater than 30 
percent is not warranted.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 
ORDER

A rating higher than 30 percent for postoperative ulcerative 
colitis is denied.  







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


